 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHALIECIA WILLIAMS, et al.,                        Case No.: 3:19-cv-691-AJB-AHG
12                                    Plaintiffs,
                                                        ORDER DENYING AS MOOT
13   v.                                                 PLAINTIFFS’ EX PARTE
     CAMDEN OLD CREEK, et al.,                          APPLICATION FOR PERMISSION
14
                                                        TO BEGIN DISCOVERY
15                                  Defendants.
16
                                                        [ECF No. 17]
17
18
19
20         Before the Court is Plaintiffs’ Ex Parte Application for Permission to Begin
21   Conducting Discovery. ECF No. 17. Since Plaintiffs’ counsel represented to the Court that
22   this ex parte application would be opposed, the Court set a briefing schedule. ECF No. 18.
23   Afterward, the Court granted Defendants’ motion to dismiss Plaintiffs’ amended
24   complaint. ECF Nos. 10, 19. Because the complaint has been dismissed, the request to

25   conduct discovery is now moot, and the Court finds that pre-complaint discovery is

26   unwarranted in this case. See, e.g., In Re Flash Memory Antitrust Litig., No. C07-0086-

27   SBA, 2007 U.S. Dist. LEXIS 95869, at *18–*21, *24–*29 (N.D. Cal. Jan. 4, 2008)

28
                                                    1
                                                                              3:19-cv-691-AJB-AHG
 1   (denying plaintiffs’ request for discovery when independent actions had been terminated
 2   and amended consolidated complaints had not yet been filed, explaining that pre-
 3   complaint discovery was unwarranted). Therefore, the Court DENIES AS MOOT
 4   Plaintiffs’ ex parte application without prejudice. Plaintiffs may renew their request1 to
 5   conduct discovery after Defendants respond to Plaintiffs’ second amended complaint,
 6   should one be filed.
 7
           IT IS SO ORDERED.
 8   Dated: March 6, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     1
24     Should Plaintiffs renew their request, the parties are instructed to follow the Court’s
     Chambers Rules (available at
25   https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Civil%20Pretrial%20P
26   rocedures.pdf). See Chmb.R. at 2 (requiring that such requests “be made to the Court by
     joint motion. . . . If the other party or parties oppose the request, they should set forth their
27   position in the joint motion. Ex parte applications are disfavored…”).
28
                                                     2
                                                                                   3:19-cv-691-AJB-AHG
